This case is appealed by transcript and defendant in error moves to dismiss for want of proper certification. The certificate of the clerk, omitting the formal parts, is as follows:
"I, Jessie F. Barnes, the duly elected, qualified and acting court clerk in and for Stephens county, Oklahoma, do hereby certify that the within and foregoing case-made contains a full, true, complete and correct transcript and copy of all the original pleadings filed in said cause as the same now remains on file and of record in my office."
The certificate is fatally defective in that it fails to certify that the transcript is a full, true, and correct transcript of the record as provided by rule 17 of this court.
The appeal is dismissed.